Appeal from an order of fact-finding of the Family Court, Richmond County (Wolff, J.), dated October 23, 2014. The order, after a fact-finding hearing, found that the father neglected the subject children.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s determination that the father neglected the subject children is supported by a preponderance of the *1116evidence (see Family Ct Act § 1046 [b] [i]; Matter of Jaielly R.H. [Kimberly V.], 132 AD3d 993, 993 [2015]; Matter of Diamonte O. [Tiffany R.], 116 AD3d 866, 867 [2014]; Matter of Tajani B., 49 AD3d 874, 875 [2008]). The evidence adduced at the fact-finding hearing established that when police officers responded to a call made to the 911 emergency number by one of the children, they found the father, who had been shot in the head and leg, lying on the floor. The children were in the apartment when the father was shot. A gun was found on the floor near the father, there were bullet holes in the door, and shell casings were inside and outside of the apartment. The police officers also found 30 bags of marijuana lying in plain view on the kitchen table. The father told the caseworker for the Administration for Children’s Services that he left the marijuana on the table because he knew people were coming to rob him, and he wanted to protect his children, who were in a back room, by not making the robbers have to search the apartment for the marijuana. The court properly concluded that the father’s conduct posed an imminent danger to the children’s physical, mental, and emotional well-being (see Family Ct Act § 1012 [¶] [i]; Matter of Celeste O. [Calvin A.], 119 AD3d 586, 587 [2014]; Matter of Jared, M. [Ernesto C.], 99 AD3d 474, 475 [2012]; Matter of Tajani B., 49 AD3d at 875; cf. Matter of Brad I. [Brad J.], 117 AD3d 1242, 1245 [2014]).
Rivera, J.P., Balkin, Barros and Connolly, JJ., concur.